       Case 1:21-mj-00134-RMM Document 17 Filed 08/25/21 Page 1 of 1



                           UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF
                                 COLUMBIA



 UNITED STATES OF AMERICA                      :
                                               :
          v.                                   : CRIMINAL NO. 21-mj-134
                                               :
 BRANDON STRAKA,                               :
     Defendant.                                :

                                             ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon consent,

it is therefore

        ORDERED that, after taking into account the public interest in the prompt disposition of

criminal cases, good cause exists to continue the Preliminary Hearing to October 6, 2021, at

1:00 p.m., before Magistrate Judge G. Michael Harvey; it is

        FURTHER ORDERED that the period from August 25, 2021 to October 6, 2021

be excluded from computing the time within which an information or indictment must be filed

under the Speedy Trial Act because the ends of justice served by such a continuance outweigh

the best interests of the public and Defendant in a speedy trial. See 18 U.S.C. ' 3161(h)(7). The

Court finds that COVID-19 has presented complications here that make it difficult for defense to

meet with his client and prepare, and that delay is necessary for the parties to work on a potential

resolution.



                                                                         Robin M. Meriweather
                                                                         2021.08.25 20:09:41
                                                                         -04'00'
                                                   ______________________________________
                                                   Robin M. Meriweather
                                                   United States Magistrate Judge
